ORDER

PER CURIAM.
The Director of Revenue (Director) appeals the circuit court’s order restoring petitioner’s driving privileges after a trial de novo pursuant to § 302.535. We affirm.
We have reviewed the record and find the claim of error is without merit; no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).